           Case 2:21-cv-00295-WSH Document 18 Filed 07/26/21 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 MELVIN SMITH,

                    Plaintiff,                           Docket No. 2:21-CV-000295-WSH

          vs.                                            Civil Action

 TERVITA ENVIRONMENTAL SERVICES,
 CORP.
                                                         JURY TRIAL DEMANDED
                    Defendant.

                 MOTION FOR LEAVE TO WITHDRAW ALLISON N. GENARD
                            AS COUNSEL FOR DEFENDANT


         The law firm of Obermayer Rebmann Maxwell & Hippel LLP (“Obermayer”) hereby

moves to withdraw Allison N. Genard, Esquire in this matter and states as follows:

         1. Obermayer currently represents Defendant Tervita Environmental Services, Corp. in

                this matter.

         2. Attorney Genard is no longer employed by Obermayer.

         3. Defendant remains represented by other Obermayer attorneys whose appearance is

                entered in this matter.

         4. Obermayer respectfully requests that this Court grant leave to withdraw Allison N.

                Genard from representation of Defendant in this matter.

         WHEREFORE, Obermayer respectfully requests that this Court grant leave for Alllson N.

Genard, Esquire, to withdraw as Counsel for Defendant in this matter.



Dated: July 26, 2021                       s/_Andrew J. Horowitz
                                           Andrew J. Horowitz, Esq. (Pa. ID No. 311949)
                                           Bruce C. Fox, Esq. (Pa. ID No. 42576)



OMC\4849-2529-7651.v1-7/26/21
           Case 2:21-cv-00295-WSH Document 18 Filed 07/26/21 Page 2 of 3




                                  OBERMAYER REBMANN MAXWELL & HIPPEL
                                  LLP
                                  525 William Penn Place, Suite 1710
                                  Pittsburgh, PA 15219
                                  Phone:       (412) 566-1500
                                  Fax:         (412) 281-1530
                                  andrew.horowitz@obermayer.com
                                  Counsel for Defendant Tervita Environmental Services




OMC\4849-2529-7651.v1-7/26/21
           Case 2:21-cv-00295-WSH Document 18 Filed 07/26/21 Page 3 of 3




                                  CERTIFICATE OF SERVICE

         The undersigned counsel certifies that all counsel of record are being served with a true
and correct copy of this document via the Courts CM/ECF system, pursuant to the Federal Rules
of Civil Procedure.



                                               s/ Andrew J. Horowitz
                                               Andrew J. Horowitz




OMC\4849-2529-7651.v1-7/26/21
